MEMOENDORSED Document 57 Filed 03/05/21 Page 1 of 2

U.S. Department of Justice

 

United States Attorney
Southern District of New York

 

The Silvio J. Mollo Building
One Saint Andrew's Plaza
New York, New York 10007

March 4, 2021

 

VIA ECF

USDC SDNY
The Honorable Andrew L. Carter, Jr. DOCUMENT
United States District Judge ELECTRONICALLY FILED
Southern District of New York DOCH: -_
United States Courthouse DATE FILED; _ 3/5/21
40 Foley Square

New York, New York 10007

Re: United States v. Recio-Rondon, et al.,
20 Cr. 115 (ALC)

 

Dear Judge Carter:

The Government writes on behalf of the parties to request an adjournment of the upcoming
status conference, currently scheduled for March 5, 2021 at 12 PM, and exclusion of time under
the Speedy Trial Act. As the Court is aware, defendant Cristian Valdez’s pretrial motion, first
filed on August 12, 2020, is fully briefed and pending before this Court, (see ECF Nos. 36, 37, 38,
39), as is his bail application, (ECF Nos. 54, 53, 55). Consequently, there are no new issues the
Government or defense counsel intend to raise with the Court at the upcoming status conference.
In light of the foregoing, all defendants, through counsel, have indicated that they are amenable to
an adjournment of the status conference. Likewise, the Government does not oppose an
adjournment under these circumstances.

Assuming the conference is rescheduled, the Government respectfully requests that the
Court exclude time under the Speedy Trial Act up to the date of the next scheduled conference. 18
U.S.C. § 3161(b)(7). Exclusion of time is warranted given that there are pending motions before
the Court, and that additional time will facilitate the contemplation of any pre-trial dispositions.
Defense counsel have indicated that they do not object to exclusion of time.

[Continued]

 
Case 1:20-cr-00115-ALC Document 57 Filed 03/05/21 Page 2 of 2

Hon. Andrew L. Carter, Jr. Page 2
March 4, 2021

Wherefore, the Government respectfully requests an adjournment of the parties’ upcoming
conference and exclusion of time.

Respectfully submitted,

AUDREY STRAUSS
United States Attorney for the
Southern District of New York

By: _/s/
Sarah Mortazavi
Jacob Gutwillig
Assistant United States Attorneys
(212) 637-2520/2215

The application is GRANTED. The status conference

cc: All Counsel via ECF is adjourned to 6/3/21 at 12:30 am. Time excluded.
So Ordered.

 

 

 
